 
 
I 
108th CONGRESS 2d Session 
H. R. 5266 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. McInnis introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to encourage investment in facilities which use woody biomass to produce electricity. 
 
 
1.Credit for investment in facilities producing electricity from woody biomass 
(a)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to rules for computing investment credit) is amended by inserting after section 48 the following new section: 
 
48A.Facilities producing electricity from woody biomass 
(a)In generalFor purposes of section 46, the woody biomass technology credit for any taxable year is an amount equal to 20 percent of the basis of qualified woody biomass energy property placed in service during such year. 
(b)Qualified woody biomass energy propertyFor purposes of this section, the term qualified woody biomass energy property means section 1245 property— 
(1)which is used to produce electricity from woody biomass, 
(2)which is placed in service after the date of the enactment of this section, and before January 1, 2010, 
(3)the original use of which commences with the taxpayer, and 
(4)which has a useful life of not less than 5 years. 
(c)Woody biomassFor purposes of this section, the term woody biomass means trees and woody plants, including bark, limbs, tops, needles, leaves, stumps, roots and other woody parts and debris, that are by-products of restoration and hazardous fuel reduction treatments, disease and insect infestation management activities, or other management activities that involve removal, manipulation, or silvicultural treatment of forests, trees, and woody plants. 
(d)Special rulesFor purposes of this section— 
(1)Certain progress expenditure rules made applicableRules similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of this section. 
(2)Property financed by subsidized financing or industrial development bondsRules similar to the rules of section 45(b)(3) shall apply for purposes of this section. 
(3)Noncompliance with pollution lawsThe term ‘qualified woody biomass energy property’ shall not include any property which is not in compliance with the applicable Federal pollution prevention, control, and permit requirements at any time during the 5-year period beginning on the date such property is placed in service. 
(4)Denial of credit for property receiving certain other Federal assistanceThe term qualified woody biomass energy property shall not include any property if, at any time during the 5-year period beginning on the date such property is placed in service, any funding is provided with respect to such property under any provision of Federal law. 
(5)Coordination with other creditsThis section shall not apply to any property with respect to which the rehabilitation credit under section 47, the energy credit under section 48, or any credit under section 45 is allowable unless the taxpayer elects to waive the application of such credit to such property.. 
(b)Technical amendments 
(1)Section 46 of such Code (relating to amount of credit) is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and, and by adding at the end the following new paragraph: 
 
(4)the woody biomass technology credit.. 
(2)Section 49(a)(1)(C) of such Code is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause: 
 
(iv)the portion of the basis of any qualified woody biomass energy property (as defined by section 48A(b)).. 
(3)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48 the following new item: 
 
 
Sec. 48A. Facilities producing electricity from woody biomass. 
(c)Effective dateThe amendments made by this section shall apply to periods after December 31, 2004, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
 
